DETAILED CORRESPONDENCE
This Office action is in response to the election received August 29, 2018.
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on August 29, 2018 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The formula for the polysiloxane is indefinite and unclear as to the fractional variables for the oxygen atoms:

    PNG
    media_image1.png
    116
    287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    278
    media_image2.png
    Greyscale

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are  missing in the product-by-process of claim 15 to the cured film.  The method steps include coating and heating steps which would form a coated film, while exposure and development steps would be missing as well in the formation of a cured patterned image.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements to an electronic device in conjunction with the preamble are missing in the body of the claim in addition to the cured film.
Correction and/or amendments are necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over SEINO et al (9,778,569) in view of MAEMOTO et al (2004/0101780).
The claimed invention recites the following:

    PNG
    media_image3.png
    638
    692
    media_image3.png
    Greyscale

SEINO et al report a positive photosensitive composition comprising a quinonediazide compound, a polysiloxane, a silane coupler and a dissolution inhibitor, see Aspect 9 in column 4, 
    PNG
    media_image4.png
    107
    434
    media_image4.png
    Greyscale

The polysiloxane resin is made from Example 1-1 seen in column 26, lines 62 – column 27, line 15 with the following silane monomer from column 25, lines 16-30 shown here:
    PNG
    media_image5.png
    293
    431
    media_image5.png
    Greyscale

SEINO et al lack the claimed quaternary ammonium compound in a working example.
MAEMOTO et al disclose photosensitive resin composition containing quinone diazide as a photosensitive acid generating compound.  The use of a development inhibitor such as a paragraphs [0203] – [0208] shown below:
    PNG
    media_image6.png
    252
    445
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    608
    456
    media_image7.png
    Greyscale

The quaternary ammonium compound is seen as a dissolution/development inhibitor and can be added to the composition of SEINO et al as suggested in their reference.
            It would have been prima facie
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIYAKE et al (2002/0136979) discloses that quaternary ammonium salts which provide dissolution inhibitor in the unexposed portions by this interaction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                
J.Chu
February 27, 2021